DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
This communication is in response to communications received on 3/31/21 and 4/14/21.  Claim(s) 2, 14, and 26 is/are amended and claim(s) 12 and 24 is/are cancelled.  Therefore, Claims 2, 5-11, 13-14, 17-23, and 25-29 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

Claim(s) 2, 5-14, and 17-29 are allowed.

Reasons for Allowance

The following is an examiner’s statement for allowance:
Closest Prior art to the invention include:
Belgaied Hassine et al. (US 2009/0234710 A1) in view of Carson (US 2007/0027751 A1) and Wanek et al. (US 2011/0288917 A1) for claim(s) 2, 5-8, 10, 11, 13-14, 17-20, 22, 23, 25, 26, and 27-29, and
Belgaied Hassine in view of Carson, Wanek, and Kaplan (US 2011/0161149 A1) for claim(s) 9 and 21.
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 8, and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 

Additionally, the closest foreign art is Belgaied Hassine et al.(WO2008044227A3) and the closest NPLs is “Local market characteristics and online-to-offline commerce: An empirical analysis of Groupon” by Li (https://doi.org/10.1287/mnsc.2016.2666).

Further, the claims have been found eligible based on the subject matter eligibility guidance (2019 PEG).  Per the 2019 PEG) the Examiner respectfully withdraws rejections under 35 USC 101 for claims 1-20 because the claims as whole integrates the abstract idea (categorized as a method of organizing human activity {commercial or legal interactions including marketing or sales activities or behaviors and business relations} ) of recommending deals based on scoring into a practical application (see instant specification [0006] a specific manner of a more efficient 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624